Citation Nr: 0407099	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-08 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to educational benefits under Chapter 12 
Title 38, United States Code, for the Post-Vietnam Era 
Veterans Educational Assistance Program (VEAP).

2.  Entitlement to a program of vocational rehabilitation 
under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from October 1981 to September 
1997.  The veteran also had active duty for training from 
December 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection is in effect for hypertension with an 
evaluation of 20 percent; and, stage IV-B Hodgkin's disease 
(currently in remission), degenerative disc disease, lumbar 
spine, hearing loss, rhinitis with sinus congestion, and 
gastritis, all currently evaluated as noncompensable.

2.  The veteran did not make any contributions to the VEAP 
during his active service.

3.  The veteran has an impairment of employability.

4.  The veteran's current service-connected hypertension and 
Hodgkin's disease disabilities substantially contribute to 
his impairment of employability.

5.  The veteran currently is employed as a college 
instructor.

6.  The veteran has overcome the effects of his impairment of 
employability, and he does not have an employment handicap 
for vocational rehabilitation purposes.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to educational 
benefits under the VEAP have not been met.  38 U.S.C.A. 
§ 3221 (West 2002); 38 C.F.R. §§ 21.5050, 21.5052 (2003).

2.  The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3101, 3102, 
5107(b) (West 2002); 38 C.F.R. §§ 21.40, 21.51, 21.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), imposes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA, where applicable, also requires VA to 
assist the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2003).

There are certain areas of VA benefits and their 
administration, however, where the VCAA is not applicable.  
One of those areas is where a veteran's eligibility for a 
benefit is determined by law, rather than by the evidence.  
See Mason v. Principi, 16 M.J. 129 (2002); Smith v. Gober, 14 
Vet. App. 227 (2000).  As concerns the veteran's claim for 
benefits under the VEAP, he does not dispute the fact that he 
did not make contributions under the program during his 
active service.  Thus, his eligibility under the statute must 
be determined on that basis.  As such, there is no evidence 
to develop, and the VCAA is not applicable to his application 
for benefits under that program.  Mason v. Principi, 16 M.J. 
at 312.

As concerns the veteran's application for a vocation and 
rehabilitation program, the Board considers this area also as 
one of a question of eligibility.  Nonetheless, the 
applicable facts of an individual application must be 
considered to render a decision of eligibility.  Thus, the 
Board assumes, solely arguendo, that the VCAA applies within 
the specific context of screening an applicant for 
eligibility.

Within this context, after receipt of the veteran's 
application, the RO, in a March 2001 letter, informed the 
veteran that all issues surrounding his case would be 
reviewed in order to determine his eligibility and, during 
the process of evaluation, the veteran would have the 
opportunity to provide any information he considered helpful 
to his application.  Further, the veteran was informed that, 
if necessary, he would meet with a VA vocation and 
rehabilitation counselor and, at that time, the veteran could 
bring school records, test records, or transcripts, for 
review and consideration.  In a subsequent March 2001 letter, 
the RO informed the veteran he was scheduled to meet with a 
counselor, and that all associated travel costs would be paid 
by VA.  Further, the veteran was instructed to complete the 
enclosed VA Form 28-1902, Counseling Record Personal 
Information, bring it with him, and also to bring any 
employment, medical, school, or other records he believed 
would help further develop rehabilitation training.

The Board finds that the March 2001 letters meet the 
essential substantive requirements of the VCAA.  They 
informed the veteran that his personal situation would 
require evaluation and that a session with a VA counselor was 
the means by which that would be done.  As to who would 
obtain what evidence, the letters informed the veteran that 
VA would provide the counselor, and that it was the veteran's 
responsibility to provide any and all evidence he deemed 
helpful in determining his eligibility.  Therefore, the Board 
finds VA adequately notified the veteran as concerns his 
application for vocation and rehabilitation benefits.  
38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

As concerns the duty to assist, VA provided the veteran a 
personal counseling and evaluation session with a vocation 
and rehabilitation counselor and paid all associated travel 
expenses.  Further, after informing the veteran that he was 
not deem eligible, he was informed of other alternative 
possibilities for obtaining educational assistance.  
Therefore, the Board finds VA has complied with the duty to 
assist.  38 C.F.R. § 3.159(c) (2003).

I.  Application for educational benefits under the VEAP.

Factual background.

The veteran applied for VA education benefits in July 2001.  
He indicated on the application that he was unsure of which 
education benefits applied to him.  A June 2001 VA Report of 
Contact with the Department of Defense (DOD) reflects no 
enrollment status for the veteran and no pay reductions.  A 
November 2001 RO letter informed the veteran that, in light 
of the date on which he entered active duty, his eligibility 
was reviewed under the VEAP, that his eligibility was 
conditioned on his having made contributions under the VEAP, 
and that he did not qualify for benefits under the program 
because he did not make the required contributions.  The 
letter also informed the veteran that the VA decision was 
based on records provided by DOD.

The veteran submitted a timely notice of disagreement (NOD) 
and substantive appeal.  In his December 2001 NOD, the 
veteran stated that, during his active service, he was never 
notified that absence of contribution was a final denial of 
monies to continue education.

In response to the statement in the veteran's NOD, the RO, in 
a February 2002 electronic communication, inquired of an 
employee of the Army Personnel Command as to whether the 
veteran's statement could be verified.  The February 2002 
response advised the RO that the employee could not affirm or 
disaffirm the veteran's statement, but that all separating 
soldiers are required to visit their Education Centers for 
counseling prior to separation.



Analysis.

The criteria for the VEAP are set forth in 38 U.S.C.A. § 3221 
(West 2002).  All veterans who entered active duty after 
January 1, 1977 and before July 1, 1985, are eligible to 
participate in the VEAP by enrolling during one's period of 
active service.  If one elects to enroll, one must generally 
participate for 12 consecutive months.  Id.  One who enrolls 
and participates in the program must agree to have a monthly 
deduction made from one's military pay of not less than 
$25.00 and no more than $100.00.  The maximum total 
contribution allowed per person is $2,700.  A participant is 
allowed to make the total contribution via a lump sum 
payment.  38 U.S.C.A. §§ 3222(a) and (e) (West 2002).

The VA regulations which implement the VEAP are at 38 C.F.R. 
§ 21.5050 et seq.  Applicable regulations provide that, any 
otherwise eligible person desiring to participate must apply 
to the Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2003).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2003).

The Board finds that the competent evidence of record shows 
the veteran not to have qualified for the VEAP.  He does not 
dispute the salient fact that he did not make the required 
contributions.  The Board notes that the veteran claims 
either ignorance of the program's requirements or of the 
consequences of his actions.  The veteran's representative, 
in the June 2003 statement of accredited representative, 
asserts that the veteran claims he never was briefed, or 
refused in writing, to have contributions withdrawn from his 
pay in order to participate in the VEAP.  The veteran's NOD, 
however, reflects that he claims ignorance only of the 
consequences of not having contributed to the program.  The 
distinction, however, is not germane, as the Board will 
accord the veteran the benefit of a claim of ignorance as to 
the program.  Nonetheless, it does not enhance the veteran's 
position or provide a basis to allow the claim.

First, VA regulations clearly echo the statute that 
administration of the collection aspects of the program is 
within the purview of the DOD and the Service Departments 
thereunder.  38 C.F.R. § 21.2050.  Further, unlike, for 
instance, the statute which governs dental care, the Board 
finds no provision in the enabling statute which imposes an 
affirmative duty on a Service Department to notify members of 
the existence of the program and the details thereof.  Cf. 
38 U.S.C.A. § 1712(b)(2) (West 2002); Grovhoug v. Brown, 7 
Vet. App. 209, 212-13 (1994); Mays v. Brown, 5 Vet. App. 302, 
306 (1993).  The statute pertinent here only delegates to the 
Services the authority to promulgate regulations to 
administer the program.  Finally, the veteran makes no 
assertion that he did not comply with requirements to visit 
with his servicing education center prior to his retirement.  
Therefore, the Board is constrained to find that he is not 
eligible for the VEAP by operation of law.

II.  Eligibility for a vocation and rehabilitation program.

Factual background.

The veteran initially applied for vocation and rehabilitation 
benefits in June 1998, and they were approved.  The case file 
reflects an interruption in July 1999 and a discontinuance in 
November 1999.  He submitted an application to reopen a claim 
for benefits in March 2001.  The veteran's Counseling Record 
- Personal Information reflects that the specific program for 
which he applied is assistance in obtaining a terminal degree 
for his present employment, either a Ph.D. or Ed.D. degree.  
The record shows the veteran's current employment as 
instructor of business law at a college.  As concerns how his 
disability limits him in holding a job, the veteran related 
that he has been "screened" out of employment due to his 
disability and age.  As to how his disability limits him, the 
veteran stated that he cannot perform in a heavy, taxing 
position, and that he deemed his current employment as very 
satisfactory.

The April 2001 Counseling Record - Narrative Report (Report) 
reflects that the counselor confirmed the veteran's current 
evaluation of his service-connected disabilities, and 
confirmed that the veteran currently has 48 months of 
remaining entitlement under chapter 31 services, with an 
eligibility termination date of June 2010.  The counselor 
confirmed that the veteran is seeking consideration for 
Chapter 31 sponsorship of a Ph.D., which he reports will make 
him competitive for advancement in his present position; 
specifically, to a position as School Dean or President, or 
to the status of professor.

The Report reflects that the veteran reported that there has 
been no change in the status of his service-connected 
disabilities.  He receives his medical care through his 
wife's healthcare plan, and his primary health provider 
monitors his hypertension and other health factors.  Further, 
the veteran reported that his Hodgkin's disease has remained 
in remission for the past year.

The Report reflects that the veteran is determined to have a 
vocational impairment substantially related to his service-
connected hypertension.  Specifically, he must be careful to 
monitor the level of stress of his employment, as jobs or 
duties which include significant stress would be contrary to 
his hypertension condition.  The veteran's hypertension must 
be monitored for the rest of his life.  Further, the 
veteran's Hodgkin's disease also must be monitored for the 
rest of his life.  The Report also notes the prospect of the 
veteran experiencing discrimination on the basis of his 
advanced age or his disabilities.

The veteran confirmed his current employment and the fact 
that his service-connected disabilities do not interfere with 
his current employment in any way.  Further, the veteran 
confirmed that his current employment is consistent with his 
interests, aptitudes, and abilities, and that it is deemed 
skilled employment.  The veteran indicated that he will 
maintain his current employment and that his employer is 
pleased with his performance.  The veteran also related that 
his current employment would allow him the necessary 
flexibility to manage his Hodgkin's disease should it come 
out of remission.

The Report reflects that, after assessing all of the above 
information, it was determined that the veteran had overcome 
his vocational impairments through his current employment, 
consistent with applicable regulations.  Specifically, his 
current employment is compatible with his skill and abilities 
and with his service-connected disabilities, and there is no 
evidence his service-connected disabilities do or will 
interfere with his current employment.

As a result, he was deemed not to qualify for an employment 
handicap.  The veteran was informed of the determination, 
that he would receive written confirmation of the 
determination, and of his appellate rights.  The counselor 
discussed potential alternative sources of financial 
assistance with the veteran, informed him that if his current 
employment situation changed he could contact VA, and 
referred him to a VA benefits counselor for assistance with 
researching other sources of financial assistance.

The veteran was provided written confirmation of the findings 
of the report.  The letter is dated in April 2001 but 
apparently was not forwarded to the veteran until July 2001.  
The veteran submitted a timely notice of disagreement and 
substantive appeal.  The veteran asserts no specific basis on 
which to support his appeal other than a general assertion 
that VA is using changes in policies or loopholes in the law 
to escape responsibility for providing him a benefit to which 
he is entitled as a disabled veteran.  His representative 
asserts that the evidence of record would appear to support a 
decision in the veteran's favor.

Analysis.

A veteran shall be entitled to a program of rehabilitation 
services under 38 U.S.C. Chapter 31 if the veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable, 
and which was incurred or aggravated in service on or after 
September 16, 1940, and the veteran is determined to be in 
need of rehabilitation to overcome an employment handicap. 38 
C.F.R. § 21.40 (2003).

The evidence of record shows the veteran to be service 
connected with a 20 percent evaluation.  Therefore, in order 
to show entitlement to a program of vocational rehabilitation 
services, the evidence must show that the veteran is in need 
of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40(b) (2003).

Applicable regulations provide that the term employment 
handicap means an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  The 
components of employment handicap are:

(1) Impairment.  This term means the restrictions on 
employability caused by: (i) The veteran's service and 
nonservice-connected disabilities; (ii) Deficiencies in 
education and training; (iii) Negative attitudes toward the 
disabled; and (iv) Other pertinent factors.

(2) Service-connected disability.  The veteran's service-
connected disability need not be the sole or primary cause of 
the employment handicap but it must materially contribute to 
the impairment described in § 21.51(b)(1).  Therefore its 
effects must be identifiable, measurable, or observable.

(3) Nonservice-connected disability.  This term includes all 
physical and mental disabilities that have not been found to 
be service-connected by VA, including alcoholism and drug 
abuse.  The effects of alcoholism and drug abuse are to be 
considered in the same manner as other nonservice-connected 
disabilities in evaluating restrictions on employability.  
When the manifestations of alcoholism, drug abuse or other 
nonservice-connected disabilities raise questions as to the 
reasonable feasibility of a vocational goal for a veteran 
otherwise entitled to assistance under Chapter 31 such 
questions will be resolved under provisions of § 21.53.

(4) Consistency with abilities, aptitudes, and interests.  
The following points should be considered to determine if the 
veteran's training and employment are consistent with his or 
her abilities, aptitudes and interests: (i) A finding that a 
veteran is employed in an occupation which is consistent with 
his abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in § 21.51(e)(2) and § 
21.51(e)(3); (ii) The veteran's residual capacities, as well 
as limitations arising from the veteran's service and 
nonservice-connected disabilities are relevant; (iii) 
Evidence of the consistency of interests with training and 
employment may be based on: (A) The veteran's statements to a 
VA counseling psychologist during initial evaluation or 
subsequent reevaluation; (B) The veteran's history of 
participation in specific activities; or (C) Information 
developed by VA through use of interest inventories.

The extent of the veteran's impairment shall be assessed 
through consideration of factors described in § 21.51(c)(1).  
A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors:

(1) Preparation for employment.  The service-connected 
condition adversely affects the veteran's current ability to 
prepare for employment in one or more fields that would 
otherwise be consistent with the veteran's abilities, 
aptitudes, and interests. An adverse effect is demonstrated 
when the physical or psychological results of the service- 
connected condition: (i) Impair the veteran's ability to 
train; (ii) Prevent or impede access to training facilities; 
or (iii) Diminish the veteran's motivation and ability to 
mobilize his or her energies for education or training.

(2) Obtaining employment.  The service-connected condition 
places the veteran at a competitive disadvantage with 
similarly circumstanced nondisabled persons in obtaining 
employment.  A veteran without reasonably developed specific 
job skills shall be considered to be at a competitive 
disadvantage unless evidence of record shows a history of 
current, stable, continuing employment.

(3) Retaining employment.  The physical or psychological 
effects of a service- connected condition adversely affect 
the veteran's ability to maintain employment that requires 
reasonably developed skills.  This criterion is not met if a 
veteran though lacking reasonably developed skills, has a 
history of continuing, stable employment.

The counseling psychologist may find the veteran has an 
employment handicap.  An employment handicap which entitles 
the veteran to assistance under this program exists when all 
of the following conditions are met: (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  An employment handicap does not exist when any of 
the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  The determination 
of an employment handicap and eligibility for employment 
assistance may only be made by a counseling psychologist in 
the Vocational Rehabilitation and Counseling Division.  38 
C.F.R. § 21.51 (2003).

The evidence set forth above shows the veteran to be employed 
in a professional position as a business law instructor at a 
business institute.  This is a position which requires 
significant skill and preparation, and the veteran makes no 
claim to the contrary.  In fact, the veteran confirms that 
his current employment is consistent with his abilities, 
aptitudes, and interests.  Further, the veteran reports his 
performance as fully satisfactory and he deems the prospect 
of future advancement as favorable.

In the case at hand, the Board finds that, while the veteran 
does have an impairment of employability to which his 
service-connected disabilities materially contributes, an 
employment handicap does not exist because the veteran has 
overcome the effects of any impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  Where the evidence 
shows no impairment of employability or that the veteran has 
overcome the effects of any impairment of employability, the 
regulations specifically provide that an employment handicap 
does not exist.  38 C.F.R. § 21.51(f)(2) (2003).

Therefore, the Board finds that the evidence does not show 
that the veteran's service-connected disabilities are 
productive of an employment handicap that has not been 
overcome through employment in an occupation consistent with 
his pattern of abilities, aptitudes and interests, and 
therefore the criteria for entitlement to a program of 
vocational rehabilitation service are not met.  Thus, the 
veteran's claim of entitlement to a program of vocational 
rehabilitation services is denied.  38 U.S.C.A. §§ 3102, 
5107(b) (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2003).


ORDER

Entitlement to educational benefits under Chapter 32, Title 
38, United States Code, for the Post-Vietnam Era VEAP, is 
denied.

Entitlement to a program of vocational rehabilitation 
services under Chapter 31, Title 38, United States Code, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



